Department of Health and Human Services

DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of:
Bernard Harmon, DATE: September 3, 1996
Petitioner,

Docket No. C-95-158
Decision No. CR435

-v-

The Inspector General.

DECISION

I conclude that I have no authority to hear and decide
Petitioner's July 3, 1995 request for a hearing.
Therefore, I dismiss Petitioner's request for a hearing.

I. Background

By letter dated December 13, 1993, Bernard Harmon, the
Petitioner herein, was notified by the Inspector General
(I.G.) of the U.S. Department of Health and Human
Services (HHS), that it had been decided to exclude
Petitioner for a period of five years from participation
in Medicare and Medicaid. The I.G.'s rationale was that
the exclusion is mandated by sections 1128(a)(1) and
1128(c)(3)(B) of the Social Security Act (Act) because
Petitioner had been convicted of a criminal offense
related to the delivery of an item or service under
Medicaid.

Petitioner, through counsel, filed a hearing request
dated January 6, 1994, and the case was assigned to me as
Docket Number C-94-051. By letter dated January 18,
1994, the I.G. imposed and directed a five-year exclusion
against C.D. Hearing Laboratories, Inc. (Docket Number C-
94-287), which Petitioner apparently owned at the time,
pursuant to section 1128(b) (8) of the Act. I
consolidated the two cases in February 1994.

In February 1994, pursuant to my Order and Schedule for
Filing Briefs and Documentary Evidence dated February 7,
1994, the I.G. filed a brief in support of a motion for
2

summary disposition accompanied by I.G. Exhibits (I.G.
Exs.) 1-9.

By letter dated April 4, 1994, Petitioner's counsel
withdrew the hearing requests as to Docket Nos. C-94-051
and C-94-287. He stated that Petitioners (i.e., Bernard
Harmon and C.D. Hearing Laboratories, Inc.) would not
oppose the imposed exclusion and that the "non-opposition
was being made without prejudice" since they were seeking
a request for a waiver from the State of New York. On
April 13, 1994, based on Petitioner's letter, I dismissed
both cases. Order Dismissing Cases, dated April 13,
1994.

By letter dated July 3, 1995, Petitioner, acting pro se,
requested a hearing to contest his December 1993 five-
year exclusion. This hearing request was assigned to me
as Docket Number C-95-158. Petitioner contended in his
letter that the withdrawal of his previous hearing
request was arranged by his attorney without his
knowledge or consent. Petitioner argued also that,
although he had pled guilty to the underlying charge,
there was no basis for the charge upon which his
conviction was based.

I issued an Order to Show Cause dated July 25, 1995, in
which I gave Petitioner a deadline by which to respond
and show to my satisfaction that he did not know or
consent to his attorney's withdrawal of the previous
hearing request and why, after all the time that has
elapsed since his exclusion and my dismissal, he should
have a hearing. The Order stated further that, if
Petitioner did submit a response, the I.G. would have
until October 5, 1995 to reply.

I received two letters in response to my Order to Show
Cause: a letter dated August 22, 1995 from Petitioner
and a letter dated August 16, 1995 from Mr. Finkelstein,
the attorney who had previously represented Petitioner in
the earlier actions (Docket Nos. C-94-051 and C-94-287).
In his letter, Petitioner again requested a hearing to
contest his December 1993 exclusion. Petitioner
contended that he did not believe he had been properly
represented by his criminal attorney. Petitioner argued
that he was innocent of the charges against him and was
unfairly convicted. He reiterated his contention that he
had not known of or consented to the withdrawal of his
earlier hearing request. Petitioner briefly set forth
his version of the circumstances of his criminal case and
alleged that he had never made any improper charges to
Medicaid.
3

In his letter dated August 16, 1995, Mr. Finkelstein
stated that Petitioner had informed him of his new
request for a hearing. He alleged that Petitioner may
not have fully understood the withdrawal of the earlier
cases. He stated that requests for a waiver from New
York State and also an attempt to set aside Petitioner's
guilty plea based upon legal malpractice were
unsuccessful. Mr. Finkelstein contended further that
Petitioner claimed he was never informed of the
consequences of pleading guilty by his criminal attorney
and that, "had he known that he would be excluded for
five years he never would have pleaded guilty to a
program-related crime but would have gone to trial. . .
." Mr. Finkelstein expressed his opinion that Petitioner
"was under the impression that he never, technically or
otherwise, consented to or understood what took place in
terms of my withdrawl [sic] of the previous hearing
request. Rather, he believed that the matter was being
held in abeyance pending the outcome of local proceedings
and that he would be given an opportunity to oppose the
exclusion at a later date if he saw fit." Mr.
Finkelstein requested that Petitioner be given a hearing.

Because the I.G. was not initially aware that Petitioner
had filed a submission since Petitioner had not served
the I.G., the I.G. requested an extension of one month to
submit a response. I granted the I.G.'s request.

The I.G. filed a Memorandum of Law seeking an order
dismissing Petitioner's request for a hearing. In its
Memorandum, the I.G. argued that Petitioner's request for
a hearing should be dismissed for untimeliness and
because it did not raise any issues which I have the
authority to hear and decide. The I.G. alleged that
Petitioner's July 3, 1995 hearing request was untimely
since it was filed almost seventeen months after
Petitioner received the I1.G.'s December 13, 1993
exclusion notice. The I.G. questioned the credibility of
Petitioner's contention that he did not know of or
consent to his counsel's withdrawal of his earlier
hearing request. The I.G. argued that Petitioner's
counsel's correspondence shows that Petitioner was
informed of his counsel's course of action and that in
hindsight Petitioner may not have fully understood the
significance of the withdrawal of his hearing request.

The I.G. contended further that Petitioner's request for
a hearing is a collateral attack upon his conviction,
which is prohibited under the regulations. The I.G.
asserted that Petitioner does not dispute that a basis
for his exclusion exists. Lastly, the I.G. argued that
the relevant regulations do not allow the reopening of
cases which have been dismissed.
4

I issued another Order to Show Cause dated April 18,
1996. I stated, inter alia, that, based on the letters
from Petitioner and Mr. Finkelstein, it appeared that
Petitioner admits that he pled guilty to a program-
related crime. I stated further that, even without
addressing the timeliness issue, there appeared to be
little doubt that Petitioner's exclusion for five years
is warranted under the regulations. I gave Petitioner
the opportunity to address the issue of the validity of
his exclusion, with a brief and documentation in support
of his arguments. I stated that, if I did not receive
anything from Petitioner by the deadline given, I would
decide the case based on what was then in the record
before me, which included the 1I.G.'s brief, with
accompanying exhibits, which was filed on February 28,
1994, in support of its motion for summary disposition in
the earlier consolidated action (Docket Nos. C-94-051 and
C-94-287). I stated further that although I did not
consider the I.G.'s brief in issuing the April 1994
dismissal order, I would consider it in this present
action.

Lastly, in the Order to Show Cause, I informed Petitioner
that, if he was seeking also a hearing on the five-year
exclusion against C.D. Hearing Laboratories, Inc., he
should state that in his response and include any
pertinent arguments and documentation.

Petitioner submitted three exhibits (P. Exs. 1-3), in
response to the Order to Show Cause. The I.G. has not
objected to the admission into evidence of the exhibits
submitted by Petitioner. In the absence of objection, I
admit into evidence P. Exs. 1-3.

I did not receive anything from the I.G. in response to
Petitioner's submission.

Petitioner has not objected to the admission into
evidence of the exhibits submitted previously by the I.G.
in 1994. In the absence of objection, I admit into
evidence I.G. Exs. 1-9.

I GRANT the I.G.'s motion to dismiss Petitioner's hearing
request. I have no authority to consider Petitioner's
arguments as they may relate to reopening, or to grant
him a new hearing in this case. For the reasons stated

1 petitioner did not respond to the portion of
the Order to Show Cause which requested him to clarify
his position with regard to the hearing request of C.D.
Hearing Laboratories, Inc. For this reason, my decision
addresses only the hearing request relating to Petitioner
himself.
5

below, Petitioner's 1995 request for a hearing is
dismissed.

II. Issue

The issue is whether I have authority to hear and decide
Petitioner's July 3, 1995 request to, in effect, reopen
his case and grant him a hearing.

III. Findings

1. By letter dated December 13, 1993, Petitioner was
notified by the I.G. that it had been decided to exclude
him for five years from participation in Medicare and
Medicaid as a result of his conviction of a criminal
offense related to the delivery of an item or service
under Medicaid.

2. Petitioner, through counsel, filed a hearing request
dated January 6, 1994, and the case was assigned to me as
Docket Number C-94-051.

3. By letter dated January 18, 1994, the I.G. imposed
and directed a five-year exclusion against C.D. Hearing
Laboratories, Inc. (Docket Number C~-94~-287), which
Petitioner apparently owned at the time, pursuant to
section 1128(b) (8) of the Act. I consolidated the two
cases in February 1994.

4. On April 13, 1994, based on Petitioner's letter dated
April 4, 1994, I dismissed both cases. Order Dismissing
Cases, dated April 13, 1994.

5. By letter dated July 3, 1995, Petitioner, acting pro
se, requested a hearing on the December 1993 five-year
exclusion. Petitioner's July 3, 1995 request is, in
effect, a request to reopen his case and grant hima
hearing.

6. The regulation at 42 C.F.R. § 1005.20(d) provides
that "Except as provided in paragraph (e) of this
section, unless the initial decision is appealed to the
DAB, it will be final and binding on the parties 30 days
after the ALJ serves the parties with a copy of the
decision. If service is by mail, the date of service
will be deemed to be 5 days from the date of mailing."

7. Inasmuch as a dismissal of a case is a disposition of
the matter, albeit not on the merits, I find that the
rationale of 42 C.F.R. § 1005.20(d) applies to
dismissals, as well as to decisions.
6

8. Under the rationale of 42 C.F.R. § 1005.20(d), once
an administrative law judge issues a dismissal of a case,
that dismissal becomes final and binding on the parties
30 days after the administrative law judge serves the
parties with a copy of the dismissal.

9. My dismissal became final and binding on May 18,
1994.

10. Petitioner made his July 3, 1995 request to reopen
his case more than one year after the date my dismissal
order became final.

11. I do not have authority to hear and decide the
merits of Petitioner's July 3, 1995 request for a hearing
under the regulations contained in 42 C.F.R. Part 1005.

12. Given that my dismissal of Petitioner's case has
become final, Petitioner has no right to a hearing at
this time.

13. In the alternative, if I were to reopen Petitioner's
case, I would conclude that the I.G. was required to
exclude Petitioner for five years as a matter of law
because Petitioner was convicted of a criminal offense
related to the delivery of an item or service under
Medicaid, within the meaning of section 1128(a)(1) of the
Act.

Iv. Discussion

The Part 1005 regulations contain no language relating
specifically to reopening or revising an administrative
law judge or an appellate panel decision, or a dismissal
of a case by an administrative law judge. See 42 C.F.R.
§§ 1005.4, 1005.20, 1005.21. The regulations provide
that, unless appealed, an administrative law judge
decision will become final and binding on the parties 30
days from the date that the administrative law judge
serves the parties with a copy of the decision. 42
C.F.R. § 1005.20(d). The regulations provide
additionally that a decision by an appellate panel will
become final and binding 60 days from the date that it
serves the parties with a copy of its decision. 42
C.F.R. § 1005.21(j).

A logical reading of 42 C.F.R. § 1005.20(d) is that it
permits the administrative law judge to consider
reopening and revising a decision during the 30-day time
period prior to the decision becoming final and binding,
or during the dates between the date of service of a
decision on the parties and the date of appeal of that
7

decision.? However, it is also logical to read the
regulations as precluding the administrative law judge
from reopening or revising a decision after that decision
becomes final and binding or after DAB appellate review
is sought. Keith 0. Irby, DAB CR427 (1996).

I note that the regulations cited above specifically
refer to decisions.’ Inasmuch as a dismissal of a case
is a disposition of the matter, albeit not on the merits,
I find the regulations cited above should be interpreted
to apply to dismissals as well. Thus, once an
administrative law judge issues a dismissal of a case,
under the rationale of 42 C.F.R. § 1005.20(d), it would
become final and binding on the parties 30 days after the
ALJ serves the parties with a copy of the dismissal.

As stated above, Petitioner made his original hearing
request in 1994. I dismissed Petitioner's hearing
request (as well as that of his company) on April 13,
1994, pursuant to the April 4, 1994 letter filed by his
counsel, Mr. Finkelstein.

By his letter dated July 3, 1995, Petitioner, now acting
pro se, is, in effect, seeking a reopening of his case
despite the fact that I dismissed the matter in April
1994. In her brief, the I.G. argued that Petitioner's
hearing request should be dismissed for untimeliness and
because it did not raise any issues which I have the
authority to hear and decide. The I.G. argued also,
among other things, that the relevant regulations do not
contain any provisions which permit the reopening of
cases which have been dismissed.

Because I am treating Petitioner's July 1995 request as a
motion to vacate my 1994 dismissal of his case, the
relevant issue is not whether this request was filed
timely in accordance with 42 C.F.R. § 1005.2(e), but
whether I have the authority under the regulations to now
reopen Petitioner's case. I conclude that I do not have
that authority.

2? I do not have authority to interpret
regulations which affect the handling of appeals at the
DAB. Therefore, I am making no decision concerning
whether an appellate panel might have authority to reopen
or revise its decision in a case, under 42 C.F.R. §
1005.21(3).

3 42 C.F.R. § 1005.20(a) provides that "[t]he ALJ
will issue an initial decision, based only on the record,
which will contain findings of fact and conclusions of
law."
8

Applying the rationale of 42 C.F.R. § 1005.20(d) to
dismissals, it is logical to conclude that my dismissal
of the cases concerning Petitioner and his company became
final and binding on the parties 30 days from the date
they were served. Petitioner does not allege, nor do the
facts support, that he filed his July 1995 request within
30 days of receipt of my April 1994 dismissal.
Petitioner's July 1995 request to reopen my April 13,
1994 dismissal order is thus out of time. Accordingly, I
am without authority under the regulations to hear and
decide Petitioner's July 1995 request to, in effect,
reopen my dismissal of his case. Given that the
dismissal has become final, Petitioner has no right toa
hearing at this time. Therefore, I grant the I.G.'s

. motion and dismiss Petitioner's July 3, 1995 hearing
request.

Furthermore, to the extent that Petitioner misunderstood
the withdrawal of his hearing request and its
consequences, it appears that any such misunderstanding
occurred between Petitioner and his counsel, Mr.
Finkelstein. The dismissal order I issued was
unequivocal and stated that the cases (i.e., the two
cases concerning Petitioner and his company) were
dismissed. If Petitioner had a question about the nature
of the dismissal, it was incumbent upon him or his
counsel to raise such questions upon receiving the order.
I agree with the I.G. that "the remedy lies between
counsel and petitioner." I.G. Memorandum of Law, at 3.

Although I gave Petitioner the opportunity to address the
validity of his exclusion by submitting documentation in
support of his arguments (Order to Show Cause, dated
April 18, 1996), for the reasons stated above, I have
since determined that I lack authority to reopen the
record in this case and grant Petitioner a hearing on the
merits.

However, in the alternative, were I to consider
Petitioner's case on the merits, I would find that the
I.G. properly excluded him for five years from
participation in the Medicare and Medicaid programs
pursuant to sections 1128(a)(1) and 1128(c) (3) (B) of the
Act, for the reasons stated below.

It is undisputed that Petitioner pled guilty to the crime
of offering a false instrument for filing in the second
degree, and that the State court accepted the plea. I.G.
Ex. 2. Petitioner was thus convicted of a criminal
offense within the meaning of sections 1128(a)(1) and
1128(i) of the Act.
9

Petitioner, in pleading guilty, admitted at the
sentencing proceeding that he had filed a false Medicaid
claim form with a fiscal agent for New York State
Medicaid. I.G. Ex. 2 at 6. Petitioner admitted that the
claim form falsely stated the acquisition cost of a
hearing aid that he dispensed. Id. It has been
previously determined that financial misconduct directed
at Medicare or Medicaid, in connection with the delivery
of items or services under the program, constitutes a
program-related offense invoking mandatory exclusion.
Jack W. Greene, DAB CR19 (1989), aff'd DAB 1078 (1989),
aff'd sub nom. Greene v. Sullivan, 731 F. Supp. 835, 838
(E.D. Tenn. 1990). Thus, the criminal offense which
provided the basis for Petitioner's conviction
constitutes a criminal offense related to the delivery of
an item or service under Medicaid, within the meaning of
section 1128(a)(1) of the Act.

V. Conclusion

I lack authority to reopen Petitioner's case because the
dismissal of his case has become final and binding.
Therefore, I grant the I.G.'s motion to dismiss. In the
alternative, were I to consider Petitioner's case on the
merits, I would conclude that the I.G. was required to
exclude Petitioner for five years as a matter of law
because Petitioner was convicted of a criminal offense
related to the delivery of an item or service under
Medicaid, within the meaning of section 1128(a)(1) of the
Act.

/s/

Joseph K. Riotto
Administrative Law Judge
